Citation Nr: 0105758	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the amount of improved disability pension to 
which the veteran was entitled from April 1, 1996, to 
December 31, 1998, has been properly determined.

2.  Whether the veteran continued to be entitled to improved 
disability pension effective January 1, 1999.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1972 to February 
1974.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
determination the RO found that the veteran was entitled to 
no more than $139.00 in improved pension benefits effective 
April 1, 1996, with subsequent changes in the benefit amount 
due to excludable expenses and legislative increases through 
December 1, 1998.  The RO also found that the veteran was not 
entitled to improved pension benefits beginning January 1, 
1999, due to the amount of his income.  The veteran perfected 
an appeal of the reduction in his benefit amount beginning 
April 1, 1996, and the finding that he was not entitled to 
improved pension benefits beginning January 1, 1999.

The retroactive reduction in the pension rate that occurred 
in March 1999 resulted in an overpayment in the amount of 
$6132.00.  In addition to challenging the validity of the 
overpayment, in April 1999 the veteran requested waiver of 
recovery of the overpayment.  The overpayment was referred to 
the Committee on Waivers and Compromises (Committee) in April 
1999, but the Committee has not yet acted on the request for 
waiver of recovery, apparently due to the pending appeal 
regarding the creation of the overpayment.  The Court of 
Appeals for Veterans Claims (Court) has held that if the 
veteran challenges the validity of the debt and requests 
waiver of recovery, the Board has the authority to adjudicate 
both issues, regardless of whether the Committee has 
addressed the issue of waiver of recovery.  Narron v. West, 
13 Vet. App. 223 (1999).  The issue of the veteran's 
entitlement to waiver of recovery of any overpayment 
resulting from the retroactive reduction in improved pension 
benefits will be addressed in the remand portion of this 
decision.  

The issue of the veteran's entitlement to improved pension 
benefits beginning January 1, 1999, will also be addressed in 
the remand portion of this decision.

In August 1998 the veteran submitted an application for 
medical benefits, but the record does not indicate that any 
action has been taken on that application.  The issue of the 
veteran's entitlement to medical benefits is referred to the 
RO for appropriate action, including referral to the VA 
medical center.  


FINDINGS OF FACT

1.  Effective April 1, 1996, the veteran and his three 
dependent children had countable income for VA purposes of 
$10,509.00.

2.  Effective December 1, 1996, the veteran and his three 
dependent children had countable income for VA purposes of 
$10,529.00.

3.  Effective January 1, 1997, the veteran and his three 
dependent children had countable income for VA purposes of 
$9125.00.

4.  Effective May 1, 1997, the veteran and his three 
dependent children had countable income for VA purposes of 
$10,517.00.

5.  Effective June 1, 1997, the veteran and his two dependent 
children had countable income for VA purposes of $10,445.00.

6.  Effective December 1, 1997, the veteran and his two 
dependent children had countable income for VA purposes of 
$10,458.00.

7.  Effective January 1, 1998, the veteran and his two 
dependent children had countable income for VA purposes of 
$10,497.00.

8.  Effective December 1, 1998, the veteran and his two 
dependent children had countable income for VA purposes of 
$10,506.00.

9.  Any erroneous payments due to exclusion of the income of 
the veteran's children or the exclusion of unreimbursed 
medical expenses in the amount of $4860.00 prior to July 1, 
1998, were the result of administrative error.


CONCLUSIONS OF LAW

1.  Effective April 1, 1996, the veteran was entitled to 
improved pension benefits in the amount of $258.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

2.  Effective December 1, 1996, the veteran was entitled to 
improved pension benefits in the amount of $290.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

3.  Effective January 1, 1997, the veteran was entitled to 
improved pension benefits in the amount of $407.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

4.  Effective May 1, 1997, the veteran was entitled to 
improved pension benefits in the amount of $291.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

5.  Effective June 1, 1997, the veteran was entitled to 
improved pension benefits in the amount of $187.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

6.  Effective December 1, 1997, the veteran was entitled to 
improved pension benefits in the amount of $197.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

7.  Effective January 1, 1998, the veteran was entitled to 
improved pension benefits in the amount of $194.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

8.  Effective December 1, 1998, the veteran was entitled to 
improved pension benefits in the amount of $207.00.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000).

9.  The effective date for any reduction in the veteran's 
pension rate due to the inclusion of the income of his 
children or the removal of $4860.00 in unreimbursed medical 
expenses in calculating the pension rate is July 1, 1998.  
38 U.S.C.A. § 5112(b) (West 1991); 38 C.F.R. § 3.500(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his March 1996 application for pension benefits the 
veteran reported having three dependent children; the first 
was born in April 1978, the second in October 1985, and the 
third in August 1986.  He also reported that he and his three 
children had no income, although he had applied for Social 
Security disability benefits.  In April 1996 he submitted a 
Request for Approval of School Attendance in which he 
indicated that his older dependent daughter was attending 
secondary school from August 1995 to May 1996, and that she 
would again be attending secondary school from August to 
December 1996.  In February 1997 he requested that the income 
of his children be excluded in determining his entitlement to 
improved pension benefits.  He indicated that the income of 
his older daughter was not available to him.  He also 
reported having average monthly expenses of $1565.00 per 
month, or $18,780.00 per year.

A January 1997 Eligibility Verification Report indicates that 
the veteran's monthly income consisted of $658.00 in Social 
Security benefits, and that each of his three dependent 
children received $117.00 per month in Social Security 
benefits.  The form also indicates that the veteran had 
unreimbursed medical expenses in the amount of $4860.00, and 
in a January 1997 statement he requested that those medical 
expenses be projected in determining his entitlement to 
pension benefits.  In the January 1997 statement the veteran 
also requested that the Social Security income of his three 
dependent children be excluded in calculating his entitlement 
to pension benefits.

In a July 1997 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.  The RO awarded pension benefits 
in the amount of $390.00 effective June 1, 1997.  The notice 
informing the veteran of the benefit calculation indicates 
that the pension amount was based on his annual Social 
Security benefit in the amount of $7896.00; his "other 
retirement" in the amount of $1404.00 (apparently the Social 
Security benefits for his older daughter who continued to 
reside in the household); his other daughter's annual Social 
Security benefits in the amount of $1404.00; and the same 
amount for his dependent son.  The notice also indicates that 
$4860.00 in unreimbursed medical expenses was deducted in 
determining the amount of countable income, and that $1090.00 
in family household expenses were considered in determining 
whether the income of the veteran's children could be 
excluded in calculating his pension rate based on hardship.

In July 1997 the veteran expressed disagreement with the 
effective date assigned for the award of pension benefits, 
and again requested that the income of his children be 
excluded in determining the amount of his pension.  In August 
1997 he submitted receipts showing that he had unreimbursed 
medical expenses in the amount of $920.18 in 1996 and 
$1011.51 in 1997.  He also requested that his children's 
Social Security benefits be excluded in determining the 
amount of his pension benefit.  He submitted documents from 
the Social Security Administration showing that as of January 
1997 two of his dependent children received $117.00 each per 
month and that he received $701.00 per month in benefits.

In an August 1997 rating decision the RO revised the 
effective date for entitlement to pension benefits to March 
14, 1996.  The RO then awarded pension benefits in the amount 
of $336.00 effective April 1, 1996, and $345.00 effective 
December 1, 1996.  The notice informing the veteran of the 
revised decision shows that effective April 1, 1996, the 
amount of the pension benefit was based on the veteran's 
income of Social Security benefits of $8172.00 and the income 
of his two dependent children in the amount of $1404.00 for 
each child.  The notice indicates that from the total income 
the RO deducted $4860.00 in unreimbursed medical expenses and 
considered hardship expenses in the amount of $10,908.00, and 
that the RO also excluded income of the children in the 
amount of $4167.00.  The same amounts were shown in 
determining the pension rate effective December 1, 1996, with 
the exception of an increase in the veteran's annual Social 
Security benefit to $8412.00.

In January 1998 the veteran reported additional medical 
expenses for 1997 in the amount of $1067.87, plus bills for 
medical expenses that were not shown as paid in the amount of 
$299.64.  In addition to the amounts previously reported, in 
March 1998 he reported medical expenses for 1996 of $242.79 
and for 1997 of $113.53.  Information provided by the Social 
Security Administration in April 1998 indicates that at that 
time each of the veteran's two dependent children were 
receiving $179.00 per month and that his gross benefit was 
$716.00 per month, with $43.80 being withheld for his 
Medicare premium.

The veteran reported in April 1998 that his older daughter 
received her last Social Security benefit in April 1997, in 
the amount of $117.00, following which the benefit amount for 
his two remaining dependent children was increased from 
$117.00 to $175.00 in May 1997.  The two dependent children 
each received $175.00 per month until January 1998, at which 
time the monthly benefit increased to $179.00.  He submitted 
a Medical Expense Report and pharmacy receipts that are 
duplicates of the expenses and receipts previously submitted 
for 1996.  He also submitted a Medical Expense Report and 
receipts showing that he had additional unreimbursed medical 
expenses in 1997 of $54.59 and unreimbursed medical expenses 
for 1998 in the amount of $1101.19.  He also submitted a 
hospital bill for February 1998 in the amount of $765.00 that 
was due but not paid.

Following an audit of the veteran's account, in an April 1998 
administrative decision the RO apparently determined that the 
original award action of July 1997 and the award action 
revising the effective date were in error.  The errors were 
based on excluding unreimbursed medical expenses of $4860.00, 
in that the actual unreimbursed medical expenses were 
considerably less; removing the "other retirement" income of 
$117.00, because although the veteran's older daughter ceased 
receiving Social Security benefits, the amount she had been 
receiving was re-allocated to his two other children; and 
granting a hardship exclusion of his children's income.  The 
RO found that the incorrect payments were based on 
administrative error, not the fault of the veteran, and 
proposed reducing the veteran's pension amount effective July 
1, 1998, and terminating his entitlement effective January 1, 
1999.  The effective date for the reduction and termination 
was based on the provisions of 38 C.F.R. § 3.500(b) 
pertaining to erroneous payments made due to administrative 
error.

In the April 1998 notice informing the veteran of the 
administrative decision, the RO informed the veteran that the 
reduction in his pension benefits would not result in an 
overpayment.  The RO also informed him that his current 
benefit rate would continue for 60 days, at which time it 
would be reduced to $37.00 and terminated effective January 
1, 1999.  The RO also informed the veteran that after January 
1, 1999, he could submit evidence of unreimbursed medical 
expenses to determine whether any pension benefits were due 
for August through December 1998.

During an August 1998 RO hearing the veteran denied having 
reported that he had unreimbursed medical expenses in the 
amount of $4860.00, in that he had not completed the January 
1997 Eligibility Verification Report in which that 
information was provided.  He stated that although the older 
daughter on his account was receiving Social Security 
benefits of $117.00 per month through April 1997, the checks 
went directly to her and he had no control over the money.  
He also stated that she was a full-time student in secondary 
school until she graduated in May 1997, and that she left the 
household in June 1997.  He denied having received the cost 
of living increase that he was due for December 1997.  He 
asserted that the income of his children should not be used 
in determining his pension rate because the income that they 
received was not sufficient to meet their own needs. 

In an August 1998 award action the RO determined that the 
veteran was entitled to a pension benefit in the amount of 
$133.00 per month effective September 1, 1998, and 
continuing.  That rate was based on the veteran's income of 
$8592.00, his children's income of $4296.00, and the 
exclusion of unreimbursed medical expenses in the amount of 
$2300.00.  The RO also determined that the amount of the 
veteran's monthly expenses did not exceed his available 
income, and removed the hardship exclusion of the children's 
income.

In August 1998 the veteran expressed disagreement with the 
termination of the hardship exclusion of his children's 
income; VA's failure to pay benefits for his older daughter 
for April 1996 through May 1997, when she graduated from high 
school; and not being given the cost of living increase for 
December 1997 or December 1998.  He submitted a Financial 
Status Report showing that the family had income of $1419.00 
per month, including $1074.00 in Social Security benefits and 
$345.00 in VA pension, and $1419.00 in monthly expenses.  He 
also reported having annual monthly expenses of $8903.00 in 
September 1998.

He later submitted a summary of his household expenses for 
1997, which included a number of questionable entries, but he 
did not provide any receipts corroborating the expenditures 
other than his medical expenses.  Those expenses included the 
following reasonable expenses for family maintenance:

Rent					$2486.00
School expenses			    300.00
Electricity				    700.00
Gas					    700.00
Clothing				  1000.00
Entertainment			    500.00
Telephone				    500.00
Car loan				  1900.00
Car insurance				  1600.00
Car repairs				    600.00
Food					  2500.00


Miscellaneous			    500.00

			Total		$12,686.00

Although the veteran reported having annual telephone 
expenses in the amount of $975.00 and car insurance expenses 
of $2640.00, he did not submit any receipts showing that he 
actually paid that amount and the Board finds that the excess 
amounts are not reasonable family expenses.  He also reported 
having paid Medicare premiums in 1997 in the amount of 
$528.00.

In January 1999 the veteran presented evidence of additional 
medical expenses in 1997 of $20.00, and additional expenses 
in 1998 of $1404.59.  Although he claimed an additional 
amount of almost $400.00 for medical office visits, the 
records from the physician indicate that the majority of 
those fees were paid by Medicare.

The RO again retroactively adjusted the pension rate in March 
1999, at which time the RO determined that the veteran was 
entitled to $139.00 per month from April 1, 1996, to December 
1, 1996; $141.00 per month for December 1, 1996; $121.00 for 
January 1, 1997, to December 1, 1997; $119.00 in December 
1997; $158.00 from January 1, 1998, to January 1, 1999; and 
termination of entitlement January 1, 1999.  Based on 
evidence showing that the veteran's older daughter was a 
full-time student through May 1997, the RO determined that he 
was entitled to the pension rate for a veteran with three 
children, rather than two children as previously shown, 
through December 1996.  The notice informing the veteran of 
this action indicates that the benefit rate for April 1996 
was based on his income of $8172.00, the income of his three 
children of $1368.00 each, and deductible medical expenses of 
$1022.00.  

Effective December 1, 1996, the rate was based on his income 
of $8412.00, income of his three children of $1404.00 each, 
and medical expenses of $1022.00. 

The pension rate as of January 1, 1997, was based on his 
income of $8412.00, the income of his two remaining dependent 
children of $2100.00 each, and medical expenses of $2137.00.  

Effective December 1, 1997, the rate was based on his income 
of $8592.00, the income of his two dependent children of 
$2148.00 each, and medical expenses of $2137.00.  

For January 1, 1998, the rate was based on his income of 
$8592.00, his two children's income of $2148.00 each, and 
medical expenses of $2601.00.  

Effective December 1, 1998, the rate was based on his income 
of $8700.00, his two children's income of $2172.00 each, and 
medical expenses of $2601.00.  

The RO found that his income in January 1999 was $8700.00, 
that the income of his two children was $2172.00 each, and 
that no medical expenses could be deducted.  The RO also 
notified the veteran that he needed to complete a 
certification of school attendance for his older daughter for 
January through May 1997, and that he could submit a claim 
for unreimbursed medical expenses at the end of 1999.  The RO 
also denied his appeal to have his children's income excluded 
based on hardship because his reasonable living expenses did 
not exceed the combination of the family's Social Security 
and VA benefits.

The veteran subsequently expressed disagreement with the 
determinations made in March 1999.  He stated that he 
disagreed with the termination of pension benefits effective 
January 1, 1999, and VA's failure to exclude his children's 
income.  He claimed that his reasonable living expenses 
exceeded his income.  He later submitted a Request for 
Approval of School Attendance for his older daughter, showing 
that she was a full-time student in secondary school through 
May 31, 1997.  In an April 1999 adjudicative action the RO 
retroactively adjusted the award to entitle the older 
daughter through May 1997, with a resulting pension rate of 
$235.00 for January through May 1997.  All other relevant 
data, including income, deductible expenses, and pension 
rates remained the same.

Documents in the claims file indicate that the veteran was 
notified in April 1999 that he had been overpaid $6132.00 in 
improved pension benefits.  This overpayment apparently 
resulted from the retroactive elimination of the hardship 
exclusion of the children's income.  As previously stated, 
the veteran has applied for waiver of recovery of that debt 
and challenged the validity of the debt.  He also continued 
to disagree with the termination of his pension benefits 
effective January 1, 1999.

In his October 1999 substantive appeal the veteran asserted 
that VA was totally at fault in deducting $4860.00 in 
unreimbursed medical expenses from his original award, in 
that someone at VA had filled in that amount after he signed 
a blank form.  During a July 2000 hearing before the Board he 
testified that he had not received any VA pension since 
January 1, 1999.  He also asserted that he was entitled to 
have the income of his children excluded from the date of the 
original award through the present, thereby eliminating the 
existing overpayment.  He also claimed that his unreimbursed 
medical expenses had not been deducted in computing the 
amount of his pension benefits.  He stated that he currently 
receives a Social Security benefit of $743.00 per month, and 
that each of his two children receive $185.00 per month.

II.  Laws and Regulations

Improved pension benefits are payable to a veteran of a 
period of war who meets the disability and non-disability 
eligibility requirements.  The maximum annual pension rate is 
reduced by the amount of the countable income received by the 
veteran.  The countable income of the veteran includes the 
veteran's annual income and the annual income of any 
dependent child, to the extent the income of the child is 
reasonably available to the veteran, unless including the 
child's income would work a hardship on the veteran.  In 
determining countable income, all payments of any kind and 
from any source shall be included, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271.

The amount paid for unreimbursed medical expenses are 
excluded from countable income within the 12-month 
annualization period in which they are paid, regardless of 
when they were incurred.  An estimate based on clear and 
reasonable expectation that unusual medical expenditure will 
be realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to the necessary 
adjustment in the award upon receipt of an amended estimate, 
or after the end of the 12-month annualization period upon 
receipt of an eligibility verification report.  Unreimbursed 
medical expenses will be excluded if they are for the veteran 
or a dependent if the individual for whom they are paid is a 
member of the veteran's household.  Only the amount of 
unreimbursed medical expenses that exceeds five percent of 
the applicable maximum annual pension rate in effect in the 
12-month annualization period in which they are paid, 
including the rate for dependents, are excluded.  38 C.F.R. 
§ 3.272(g).

When hardship is established in accordance with 38 C.F.R. 
§ 3.23(d), an amount equal to the amount by which annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension benefits 
(computed without consideration of this exclusion), shall be 
excluded from the available income of any child or children.  
The amount of this exclusion shall not exceed the available 
income of the child or children, and annual expenses 
necessary for reasonable family maintenance shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
annual income of the veteran.  38 C.F.R. § 3.272(m).

III.  Analysis

The veteran contends that the income of his dependent 
children should be excluded and that his unreimbursed medical 
expenses, both actual and projected, should be deducted in 
determining the pension amount to which he is entitled.  He 
also claims, in essence, that the reduction in the pension 
rate retroactive to April 1, 1996, was not valid, had the 
proper income exclusions been applied, and that the resulting 
overpayment was not properly created.

As an initial matter the Board notes that a careful review of 
the award certificates and notices to the veteran in the 
claims file does not clearly reveal the maximum annual 
pension rate, income, or excludable expenses used in 
calculating the pension benefit that the veteran was entitled 
to receive or that he actually received.  The resolution of 
his appeal, therefore, will be based on an independent 
analysis of the factors affecting the pension rate.

A.  Benefit Rate Effective April 1, 1996

In his February 1997 Application for Exclusion of Children's 
Income the veteran indicated that the income of his two 
youngest children was available to him, but that the income 
of his oldest child was not available.  He has stated that 
when his older daughter became 18 years of age, she began 
receiving the Social Security benefits directly and he had no 
control over those funds.  Because the income of his oldest 
child, which consisted of Social Security benefits in the 
amount of $1404.00, was not available to the household, that 
amount should be excluded in determining the veteran's 
countable income.  38 C.F.R. § 3.23(d).

The veteran also reported having average annual expenses of 
$18,780.00, which included medical expenses of $5460.00.  
Because his unreimbursed medical expenses are otherwise 
excluded in determining his countable income, and he 
submitted receipts showing that his actual unreimbursed 
medical expenses were significantly less than reported, the 
medical expenses cannot be included in calculating the annual 
expenses necessary for reasonable family maintenance.  
38 C.F.R. § 3.272(m).  The allowable expenses for reasonable 
family maintenance were, therefore, $13,320.00 ($18,780.00 
minus $5460.00).

The subsequent development revealed that in April 1996 his 
income was $10,992.00, computed as follows:

Veteran's monthly Social Security benefit of $682.00, times 
12 months  $8184.00
Children's monthly Social Security benefit of $117.00 times 
two, 
multiplied by 12 months						        
2808.00

						Total income			   
$10,992.00

Effective April 1, 1996, the maximum annual pension rate for 
a veteran with three children was $13,609.00.  Veterans 
Benefits Administration Manual M21-1, Appendix B (Appendix 
B).  The veteran submitted evidence showing that he had 
unreimbursed medical expenses in 1996 in the amount of 
$1163.00.  Of that amount, five percent of the applicable 
maximum annual pension rate, or $680.00, is deducted in 
determining the excludable medical expenses.  His excludable 
unreimbursed medical expenses effective April 1, 1996, were, 
therefore, $483.00.  His countable income for VA purposes was 
$10,509.00 ($10,992.00 minus $483.00).  Without considering 
the exclusion of the other two children's income, the veteran 
was entitled to annual VA pension benefits in the amount of 
$3100.00 ($13,609.00 minus $10,509.00).  The total available 
income for determining whether the hardship exclusion of the 
other two children's income should apply was, therefore, 
$13,609.00 ($10,509.00 in VA countable income plus $3100.00 
in VA benefits).  

Because the countable income for VA purposes, plus the VA 
benefits to which the veteran was entitled without 
consideration of the hardship exclusion provision, exceeded 
the average annual expenses for reasonable family maintenance 
of $13,320.00, the evidence does not indicate that the 
veteran was entitled to the hardship exclusion of his 
children's income effective April 1, 1996.  The amount of 
improved pension benefit to which the veteran was entitled 
effective April 1, 1996, was $258.00 ($3100.00 divided by 
12 months).  

According to the available information in the claims file, 
the $258.00 to which the veteran has been found to be 
entitled effective April 1, 1996, is significantly less than 
what he was paid.  As will be shown below, however, there are 
additional considerations that must be applied in determining 
whether the erroneous payments constituted an overpayment of 
improved pension benefits.

B.  Benefit Rate Effective December 1, 1996

As of December 1, 1996, the maximum annual pension rate for 
the veteran and his three children increased from $13,609.00 
to $14,005.00.  Appendix B.  This computation includes the 
cost of living increase that was applicable in December 1996.  
The veteran and his two children continued to have annual 
income of $10,992.00, and unreimbursed medical expenses in 
the amount of $1163.00.  The excludable unreimbursed medical 
expenses were $463.00 ($1163.00, minus five percent of 
$14,005.00, or $700.00).  His countable income for VA 
purposes was $10,529.00 ($10,992.00 minus $463.00).

Without considering the exclusion of the other two children's 
income, the veteran was entitled to annual VA pension 
benefits in the amount of $3476.00 ($14,005.00 minus 
$10,529.00).  The total available income for determining 
whether the hardship exclusion of the other two children's 
income should apply was, therefore, $14,005.00 ($10,529.00 
plus $3476.00).  

Because the countable income for VA purposes, plus the VA 
benefits to which the veteran was entitled without 
consideration of the hardship exclusion, exceeded the average 
annual expenses for reasonable family maintenance of 
$13,320.00, the evidence does not indicate that the veteran 
was entitled to the hardship exclusion of his children's 
income effective December 1, 1996.  The amount of improved 
pension benefits to which the veteran was entitled effective 
December 1, 1996, was $290.00 ($3476.00 divided by 
12 months).

C.  Benefit Rate Effective January 1, 1997

With the Social Security cost of living increase that was 
initially received in January 1997, the veteran's monthly 
income increased from $682.00 to $701.00.  The income of his 
two children remained the same, that being $117.00 per month.  
His annual income as of January 1, 1997, was, therefore, 
$11,220.00 ($701.00 times 12 months, or $8412.00, plus 
$2808.00).

The veteran has presented evidence showing that he had 
unreimbursed medical expenses for 1997 in the amount of 
$2267.00, plus Medicare premiums of $528.00.  His deductible 
medical expenses were $2095.00 ($2267.00 plus $528.00, minus 
five percent of the maximum annual pension rate of 
$14,005.00, or $700.00).  Deducting the excludable 
unreimbursed medical expenses from his total income results 
in countable income for VA purposes of $9125.00.  Without 
considering exclusion of the other two children's income, the 
veteran was entitled to annual VA pension benefits in the 
amount of $4880.00 ($14,005.00 minus $9125.00).  The total 
available income for determining whether the hardship 
exclusion of the other two children's income should apply 
was, therefore, $14,005.00 ($9125.00 in countable income for 
VA purposes plus $4880.00 in VA benefits).  

The veteran has presented evidence showing that he incurred 
average annual expenses for reasonable family maintenance in 
1997 in the amount of $12,686.00, excluding medical expenses 
and extraordinary household expenses.  Because the expenses 
for reasonable family maintenance did not exceed his 
countable income for VA purposes, plus the VA pension 
determined without consideration of the hardship exclusion, 
or $14,005.00, he is not entitled to the exclusion of any of 
the children's income.  Effective January 1, 1997, he was 
entitled to monthly pension in the amount of $407.00 
($4880.00 divided by 12 months).

D.  Benefit Rate Effective May 1, 1997

The evidence indicates that the veteran's oldest child turned 
19 in April 1997, at which time she stopped being eligible 
for Social Security benefits and the amount she had been 
receiving was distributed to the two younger children.  
Effective May 1, 1997, the veteran had annual income of 
$8412.00 and his two dependent children had income of $175.00 
each per month, or $4200.00.  The total family income was, 
therefore, $12,612.00.  From that amount his excludable 
medical expenses of $2095.00 are deducted, resulting in 
countable income for VA purposes of $10,517.00.  Without 
considering the exclusion of the other two children's income, 
the veteran was entitled to annual VA pension benefits in the 
amount of $3488.00 ($14,005.00 minus $10,517.00).  The total 
available income for determining whether the hardship 
exclusion of the other two children's income should apply 
was, therefore, $14,005.00 ($10,517.00 in countable income 
for VA purposes plus $3488.00 in VA benefits).  

Because the expenses for reasonable family maintenance of 
$12,686.00 did not exceed his countable income for VA 
purposes, plus the VA pension determined without 
consideration of the hardship exclusion, or $14,005.00, he is 
not entitled to the exclusion of any of the children's 
income.  Effective May 1, 1997, he was entitled to monthly 
pension in the amount of $291.00 ($3488.00 divided by 
12 months).

E.  Benefit Rate Effective June 1, 1997

The veteran's older daughter ceased being a full-time student 
in May 1997, so that effective June 1, 1997, the veteran was 
entitled to the maximum annual pension rate for a veteran 
with two children, that being $12,560.00.  His annual income 
was $12,612.00, the combination of his own Social Security 
benefit and those of his two younger children.  His 
excludable medical expenses were $2167.00 ($2267.00 plus 
$528.00, minus five percent of the maximum annual pension 
rate of $12,560.00, or $628.00).

Deducting the excludable unreimbursed medical expenses from 
his total income results in countable income for VA purposes 
of $10,445.00.  Without considering exclusion of the two 
children's income, the veteran was entitled to annual VA 
pension benefits in the amount of $2115.00.00 ($12,560.00 
minus $10,445.00).  The total available income for 
determining whether the hardship exclusion of the two 
children's income should apply was, therefore, $12,560.00 
($10,445.00 in countable income for VA purposes plus $2115.00 
in VA benefits).  

Because the expenses for reasonable family maintenance of 
$12,686.00 exceeded $12,560.00 by $126.00, he is entitled to 
the exclusion of that amount of the children's income.  For 
the purpose of determining the pension rate to which he was 
actually entitled, his income for VA purposes was, therefore, 
$10,319.00 ($10,445.00 minus $126.00).  Effective June 1, 
1997, he was entitled to the annual pension amount of 
$2241.00 ($12,560.00 minus $10,319.00), or $187.00 per month.

F.  Benefit Rate Effective December 1, 1997

Effective December 1, 1997, the maximum annual pension rate 
for a veteran with two dependent children increased from 
$12,560.00 to $12,825.00.  Appendix B.  This calculation, 
therefore, includes the cost of living payable for December 
1997.  The veteran continued to have annual income of 
$12,612.00, and he had excludable medical expenses of 
$2154.00 ($2267.00 plus $528.00, minus five percent of the 
maximum annual pension rate of $12,825.00, or $641.00).

Deducting the excludable unreimbursed medical expenses from 
his total income results in countable income for VA purposes 
of $10,458.00.  Without considering the exclusion of the two 
children's income, the veteran was entitled to annual VA 
pension benefits in the amount of $2367.00 ($12,825.00 minus 
$10,458.00).  The total available income for determining 
whether the hardship exclusion of the two children's income 
should apply was, therefore, $12,825.00 ($10,458.00 in 
countable income for VA purposes plus $2367.00 in VA 
benefits).  

Because the expenses for reasonable family maintenance of 
$12,686.00 did not exceed his countable income for VA 
purposes, plus the VA pension determined without 
consideration of the hardship exclusion, or $12,825.00, he is 
not entitled to the exclusion of any of the children's income 
effective December 1, 1997.  Effective that date he was 
entitled to monthly pension in the amount of $197.00 
($2367.00 divided by 12 months).

G.  Benefit Rate Effective January 1, 1998

In January 1998 the veteran's Social Security benefits 
increased from $701.00 to $716.00 per month, and those of his 
two dependent children increased from $175.00 to $179.00 per 
month each.  The total family income was, therefore, 
$12,888.00 ($716.00 times 12 months, plus $179.00 times two 
for 12 months).

The veteran has presented evidence showing that he had 
unreimbursed medical expenses in 1998 in the amount of 
$2506.00, plus Medicare premiums in the amount of $526.00.  
The excludable unreimbursed medical expenses were $2391.00 
($2506.00 plus $526.00, minus five percent of $12,825.00, or 
$641.00).  Deducting the excludable unreimbursed medical 
expenses from his total income results in countable income 
for VA purposes of $10,497.00.  Without considering the 
exclusion of the other two children's income, the veteran was 
entitled to annual VA pension benefits in the amount of 
$2328.00 ($12,825.00 minus $10,497.00).  The total available 
income for determining whether the hardship exclusion should 
apply was, therefore, $12,825.00 ($10,497.00 in countable 
income for VA purposes plus $2328.00 in VA benefits).  

The veteran has at various times reported different amounts 
of living expenses in 1998, none of which are supported by 
any supportive evidence.  For the purpose of determining his 
eligibility for the hardship exclusion the Board will apply 
the annual expenses reported for 1997, which are more 
complete and consistent than those shown for 1998.  Because 
the veteran was supporting three children through half of 
1997, but only two children in 1998, use of the expenses 
shown for 1997 should not be prejudicial to him.  The 
expenses required for reasonable family maintenance are, 
therefore, $12,686.00.  Because the total available income 
for family maintenance exceeds the annual expenses, the 
veteran is not entitled to the exclusion of the children's 
income in calculating the amount of his pension benefit.  
Effective January 1, 1998, he is entitled to a pension amount 
of $194.00 ($2328.00 divided by 12 months).

H.  Benefit Rate Effective December 1, 1998

Effective December 1, 1998, the maximum annual pension rate 
for a veteran with two children increased from $12,825.00 to 
$12,993.00.  Appendix B.  This calculation, therefore, 
includes the cost of living payable for December 1998.  The 
veteran continued to have annual income of $12,888.00, and he 
had excludable medical expenses of $2382.00 ($2506.00 plus 
$526.00, minus five percent of the maximum annual pension 
rate of $12,993.00, or $650.00).

Deducting the excludable unreimbursed medical expenses from 
his total income results in countable income for VA purposes 
of $10,506.00.  Without considering exclusion of the two 
children's income, the veteran was entitled to annual VA 
pension benefits in the amount of $2487.00 ($12,993.00 minus 
$10,506.00).  The total available income for determining 
whether the hardship exclusion should apply was, therefore, 
$12,993.00 ($10,506.00 in countable income for VA purposes 
plus $2487.00 in VA benefits).  

Because the expenses for reasonable family maintenance of 
$12,686.00 did not exceed his countable income for VA 
purposes, plus the VA pension determined without 
consideration of the hardship exclusion, or $12,993.00, he is 
not entitled to the exclusion of any of the children's income 
effective December 1, 1998.  Effective with that date he was 
entitled to monthly pension in the amount of $207.00 
($2487.00 divided by 12 months).

I.  Administrative Error

Generally, the effective date of a reduction or 
discontinuance of an award will be in accordance with the 
facts found, except as provided by 38 C.F.R. § 3.105.  The 
effective date based on a finding of administrative error is 
the date of last payment on the erroneous award.  38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.500(b).

The above calculations result in a reduction in the pension 
benefits to which the veteran is entitled, when compared to 
the benefits paid since April 1996.  In the April 1998 
administrative decision, however, the RO determined that the 
application of the hardship exclusion of the children's 
income and the consideration of $4860.00 in unreimbursed 
medical expenses were the result of administrative error, in 
that benefits should not have been authorized without 
verification of the alleged expenses.  Because the erroneous 
payments were found to have been the result of administrative 
error, the RO established an effective date of July 1, 1998, 
following the expiration of the 60-day due process period, 
for the reduction in pension benefits.  

The veteran was notified of the determination that the 
erroneous payments were the result of administrative error 
and that the reduction in his pension rate would not result 
in an overpayment of pension benefits.  The RO determined, 
and so informed the veteran, that the reduction in his 
pension benefits would be effective July 1, 1998.  The April 
1998 decision is a final decision of the RO and can be 
revised only on a finding of clear and unmistakable error in 
the April 1998 decision.  38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 3.105, 20.1103.

Subsequent to the April 1998 administrative decision the 
veteran's pension benefits were reduced retroactively to 
April 1996, resulting in the overpayment of $6132.00.  To the 
extent that any erroneous payments resulted from the 
application of the hardship exclusion of the children's 
income and $4860.00 in excludable unreimbursed medical 
expenses prior to July 1998, the overpayment is not valid, as 
those erroneous payments were caused by administrative error.  
Because the documents in the claims file do not clearly show 
the basis for the $6132.00 overpayment, the issue of whether 
the overpayment was validly created is being remanded to the 
RO for resolution in accordance with the Board's findings.


ORDER

The veteran was entitled to improved pension benefits in the 
monthly amount of $258.00 effective April 1, 1996; $290.00 
effective December 1, 1996; $407.00 effective January 1, 
1997; $291.00 effective May 1, 1997; $187.00 effective June 
1, 1997; $197.00 effective December 1, 1997; $194.00 
effective January 1, 1998; and $207.00 effective December 1, 
1998.

An effective date of July 1, 1998, is granted for any 
reduction in the pension benefits due to elimination of the 
hardship exclusion of the income of the veteran's children or 
the removal of $4860.00 in unreimbursed medical expenses in 
calculating the pension rate.


REMAND

The veteran has appealed the termination of his pension 
benefits effective January 1, 1999.  Because his eligibility 
for pension benefits is dependent upon his family 
composition, income, and any excludable expenses in 1999, 
that issue is being remanded to the RO for development and 
adjudication.

The veteran has also requested waiver of any overpayment 
resulting from the retroactive reduction in his pension 
benefits.  As previously stated, a careful review of the 
award certificates and notices to the veteran does not reveal 
a clear explanation as to how the veteran's pension rates 
were determined or how the overpayment was computed.  In 
light of the Board's findings regarding the benefit amounts 
to which the veteran has been entitled since April 1, 1996, 
and the determination that the effective date for any 
reduction due to the elimination of the hardship exclusion of 
his children's income or the removal of $4860.00 in 
unreimbursed medical expenses is limited to July 1, 1998, 
this issue is being remanded to the RO for an audit of the 
veteran's account and a decision on the issue of waiver of 
recovery of any remaining overpayment.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A) are fully satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to the multiple VBA 
Fast Letters, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should ask the veteran to 
submit evidence of the income received by 
him and any dependents, all unreimbursed 
medical expenses, and the expenses 
required for reasonable family 
maintenance for 1999 and continuing.  
After undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should adjudicate the issue 
of the veteran's entitlement to 
reinstatement of his pension benefits 
effective January 1, 1999, and 
continuing.

3.  The RO should conduct an audit of the 
veteran's account, beginning with his 
initial date of entitlement and 
continuing through June 1998.  By 
applying the benefit amounts established 
in the Board's decision, the RO should 
determine whether the revised benefit 
rates constitute a reduction in the 
benefit rate to which the veteran is 
entitled.  If such a reduction is 
evident, the effective date for that 
reduction is limited to July 1, 1998.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
any overpayment of improved pension 
benefits continues to exist.  If the 
determination is affirmative, the veteran 
should be given a thorough explanation of 
how the overpayment was computed and the 
claims file should be so documented.  Any 
overpayment should be referred to the 
Committee for consideration of the 
veteran's request for waiver of recovery 
of the overpayment.  If waiver of 
recovery is denied, the veteran should be 
so informed and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



